Application to file pro se supplemental brief denied. Memorandum: Defendant has no right to file a supplemental pro se brief (People v Barber, 74 NY2d 653; People v White, 73 NY2d 468, cert denied — US —, 107 L Ed 2d 127). Although the better practice is to accept timely pro se briefs (People v White, supra, at 479), under the circumstances of this case and in the exercise of discretion, we deny defendant’s application. Defendant’s case was tried together with the case of People v Ahalt. Defendant’s attorney and the attorney for Ahalt have filed comprehensive briefs on behalf of their clients and the appeals are scheduled to be heard at the December Term of Court. In his application, defendant has not indicated in what respects the brief submitted by his assigned attorney is deficient or inadequate and what matters he intends to raise in his supplemental brief. Moreover, defendant requests that he be allowed a period of 120 days to prepare and file his brief. The appeal in People v Ahalt will be heard at the December Term of Court and many of the issues *982in that case are the same as those raised in the brief submitted by defendant’s attorney. If defendant’s appeal is delayed beyond the December Term, therefore, most of the issues defendant’s counsel has raised will be decided before defendant’s appeal is argued. Present—Callahan, J. P., Doerr, Boomer, Green and Balio, JJ.